Title: To George Washington from Timothy Pickering, 14 December 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Decr 14 1797.

I am just honoured with your letter of the 11th. The William Penn will, I am told, sail from this port directly for London, in two days, if the present soft weather continues. If I am disappointed in this conveyance, I will send the letters for Mr King & sir John Sinclair to New-York, to be forwarded by the first vessel for London.
The letter for Mr Murray I shall forward in like manner by the first vessel destined from this place to Holland—and on failure, send it to N. York. The letters for Genls Pinckney & Marshall, young la Fayette & Mr Frestal, I shall put under cover to Mr Murray, to whom I transmit, generally, the letters for Paris.
I received a few days ago from Genl Pinckney, a small pamphlet written in Paris by Fauchet, in which he makes some extraordinary assertions (his pamphlet consists chiefly of assertion without proof, and little reasoning) relative to American Affairs. I have lent it to some of the members of Congress who read French: but I recollect this among other declarations—That all the official papers which have been written at Paris in relation to America, have been “cool” and “calm” and that the official papers of the French ministers in the U. States have never departed from the line of “decency and moderation”; while those on the part of the U.S. have been in a very different stile; and particularly the printed letter to Genl Pinckney, of the 16th Jany 1797, is in the “tone of insult from beginning to end.”
You will be able, by this sample, to appreciate the residue of his pamphlet. However, he blames the French Government for overleaping their own rules—that is, the stipulations in the British treaty—all the advantages of which, he says (as Adet said before

him) they had a right to assume, in applying them by the decree of “12th ventose”—2d March last. He says also that the decree of 14th messidore, i.e. July 2d 1796, for treating neutrals as these suffered the British to treat them, was improper—because it was indefinite the French cruisers could not tell how British cruisers treated neutrals, or know for what causes British admiralty courts condemned neutral vessels. He finally expresses strongly his opinion, that the Directory having manifested the vigour of the Government in defence of the rights of the Republic, ought to omit no means of conciliation with the United States, but sacrifice resentments to the “demonstrated interests” of the Republic. That France, indeed, had nothing to fear for her Antilles; but—in case of a rupture with the U. States, these would join G. Britain, from whose combined efforts the possessions of Spain would be in jeopardy. He says further, that a rupture, or even a much longer continuance of the present state of things would produce resentments and a national hatred on the part of the U. States, which a whole generation might not be able [to] destroy. I am with high respect sir, your most obt servt

Timothy Pickering

